March 27, 2009

Mr. Shannon H. Ratliff
Ratliff Law Firm, P.L.L.C.
600 Congress Ave., Suite 3100
Austin, Tx 78701-2984

Honorable Eileen F. O'Neill
Ware, Jackson, Lee & Chambers, L.L.P.
America Tower, 42nd Floor
2929 Allen Parkway
Houston, TX 77019
Ms. Deborah G. Hankinson
Hankinson Levinger LLP
750 N. St. Paul St., Suite 1800
Dallas, TX 75201

Mr. David P. Wilson
Provost & Umphrey Law Firm, L.L.P.
P.O. Box 4905
Beaumont, TX 77704

RE:   Case Number:  05-1076
      Court of Appeals Number:  13-00-00104-CV
      Trial Court Number:  96-7-8148

Style:      EXXON CORPORATION AND EXXON TEXAS, INC.
      v.
      EMERALD OIL & GAS COMPANY, L.C. AND LAURIE T. MIESCH, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.  (Justice O'Neill not sitting)


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy Wilborn         |
|   |Ms. Ruby Garcia           |
|   |Honorable William Guy     |
|   |Arnot III                 |
|   |Mr. John B. McFarland     |
|   |Mr. Everard A. Marseglia  |
|   |Jr.                       |
|   |Mr. Zachary S. Brady      |
|   |Mr. William F. Warnick    |